 Case 3:21-cv-00206-GNS Document 33 Filed 05/30/21 Page 1 of 2 PageID #: 307




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


GENERAL STAR INDEMNITY
     COMPANY,
                 Plaintiff,

V.                                                    CASE NO. 3:21-cv-00206
                                                      Electronically Filed
LOUISVILLE AREA GOVERNMENTAL
SELF INSURANCE TRUST, ET AL,

                        Defendants.

                                             *****

                       REQUEST FOR DUPLICATE FEE REFUNDS

       Come the Defendants, Garr Keith Hardin and Jeffrey Clark, by local counsel, Larry D.

Simon, and respectfully submit this Request for Duplicate Fee Refunds with respect to three

$125.00 fees as evidenced by Internet Payment History Receipt Nos. 0644-3337397, 0644-

3337398, and 0644-3337401, the same totaling $375.00. As grounds, Defendants state as follows:

       When attempting to file the Motions for Alexander T. Brown and Michael J. Abrams to

Appear Pro Hac Vice in this matter on September 19, 2020 (DN 13 and 14, respectively), counsel

erroneously submitted duplicate Motions for Alexander T. Brown and Michael J. Abrams to

Appear Pro Hac Vice in this action (DN 15, 16, and 17), together with respective duplicate fees

(Receipt Nos. 0644-3337397, 0644-3337398, and 0644-3337401) , as evidenced by the Internet

Payment History Report appended as Exhibit 1. Based upon the foregoing, Defendants, by and

through counsel, respectfully seek a refund of the duplicate filing fees.



                                                 1
 Case 3:21-cv-00206-GNS Document 33 Filed 05/30/21 Page 2 of 2 PageID #: 308




                                      Respectfully submitted,

                                      /s/ Larry D. Simon
                                      LARRY D. SIMON
                                      Attorney for Defendants Garr Keith Hardin
                                      and Jeffrey Clark
                                      The Kentucky Home Life Building
                                      239 South Fifth Street
                                      The Seventeenth Floor
                                      Louisville, KY 40202-3248
                                      (502) 589-4566
                                      larrysimonlawoffice@gmail.com

                                       CERTIFICATION

       It is certified that on May 30, 2021, the foregoing was electronically filed with the Court

utilizing the ECF system, which will send notification of electronic filing to counsel of record.


                                                     /s/LARRY D. SIMON
                                                     LARRY D. SIMON




                                                 2
